92 F.3d 1178
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vartkes GARABED, a/k/a Vartkes Garabed Nazarian, Petitioner,v.BOARD OF IMMIGRATION APPEALS, Respondent.
No. 96-1001.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1996.Decided July 26, 1996.

On Petition for Review of an Order of the Immigration & Naturalization Service.  (A31-318-677)
Vartkes Garabed, Petitioner Pro Se.  Michael Peter Lindemann, Sr., Norah Ascoli Schwarz, Jennifer Helene Zawid, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
B.I.A.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Vartkes Garabed, a/k/a Vartkes Garabed Nazarian, appeals from the Board of Immigration Appeals' decision denying him relief from deportation under § 212(c) of the Immigration and Nationality Act.  We have reviewed the BIA's decision adopting the immigration judge's reasoning and denying relief and discern no abuse of discretion or other error meriting reversal.   See Gandarillas-Zambrana v. Board of Immigration Appeals, 44 F.3d 1251, 1259 (4th Cir.)  (providing standard), cert. denied, --- U.S. ----, 64 U.S.L.W. 3203, 3239 (U.S. Oct. 2, 1995) (No. 94-1720).  Accordingly, we affirm.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Given this disposition, we deny Nazarian's motion for a stay of deportation pending our resolution of his appeal.  We therefore deny the INS's motion to clarify its opposition to Nazarian's motion as moot